Case 1:18-cv-08315-LAK-RWL Document 10 Filed 11/19/18 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

--»- X
JESUS GONZALEZ, an individual,
Case No.: l :lS-cv-08315-LAK
Plaintiff,
-against-
ANSWER
AMERITANIA 54TH ASSOCIATES, LLC,
a New York Limited Liability company,
Defendant.
X

 

Defendant Ameritania 54th Associates, LLC (“Ameritania”), by its attorneys, Schneider
Buchel LLP, as and for an AnsWer to the plaintiff’s Complaint dated September 12, 2018 (the

“Complaint”), hereby responds, upon information and belief, as follows:

INTRODUCTION
l. Admits the truth of the allegations contained in paragraph “l” of the Complaint.
2. Denies having knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph “2” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination
JURISDICTION AND VENUE

3. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “3” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination

4. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “4” of the Complaint and respectfully refers all

questions of law to this Honorable Court for its ultimate determination

Case 1:18-cv-08315-LAK-RWL Document 10 Filed 11/19/18 Page 2 of 8

5. Denies each and every allegation contained in paragraph “5” of the Complaint and
respectfully refers all questions of law to this Honorable Court for its ultimate determination

6. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “6” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination

PARTIES

7. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “7” of the Complaint.

8. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “8” of the Complaint.

9. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “9” of the Complaint.

10. Admits the truth of the allegations contained in paragraph “lO” of the Complaint.

AS AND TO COUNT I OF THE COMPLAINT

ll. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “l 1” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination

12. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “12” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination

l3. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “13” of the Complaint and respectfully refers all

questions of law to this Honorable Court for its ultimate determination

Case 1:18-cv-08315-LAK-RWL Document 10 Filed 11/19/18 Page 3 of 8

l4. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “l4” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination

15. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “15” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination

l6. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “16” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination

l7. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “17” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination

18. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “18” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination

l9. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “l9” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination

20. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “20” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination

21. Denies each and every allegation contained in paragraph “21” of the Complaint.

22. Denies each and every allegation contained in paragraph “22” of the Complaint.

Case 1:18-cv-08315-LAK-RWL Document 10 Filed 11/19/18 Page 4 of 8

23. Denies each and every allegation contained in paragraph “23” of the Complaint.

24. Denies each and every allegation contained in paragraph “24” of the Complaint.

25. Denies each and every allegation contained in paragraph “25” of the Complaint.
26. Denies each and every allegation contained in paragraph “26” of the Complaint.
27. Denies each and every allegation contained in paragraph “27” of the Complaint.
28. Denies each and every allegation contained in paragraph “28” of the Complaint.

29. Denies each and every allegation contained in paragraph “29” of the Complaint.

30. Denies each and every allegation contained in paragraph “30” of the Complaint.
31. Denies each and every allegation contained in paragraph “3 l ” of the Complaint.
32. Denies having knowledge or information sufficient to forrn a belief as to the truth

of the allegations contained in paragraph “32” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination
AS AND TO COUNT II OF THE COMPLAINT

33. Defendant repeats, reiterates and realleges each and every response contained in
paragraphs “l” through “32” above, as if set forth at length herein

34. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “34” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination

35. Denies each and every allegation contained in paragraph “35” of the Complaint.

36. Denies each and every allegation contained in paragraph “36” of the Complaint
and respectfully refers all questions of law to this Honorable Court for its ultimate determination

37. Denies each and every allegation contained in paragraph “37” of the Complaint.

38. Denies each and every allegation contained in paragraph “38” of the Complaint.

Case 1:18-cv-08315-LAK-RWL Document 10 Filed 11/19/18 Page 5 of 8

AS AND TO COUNT III OF THE COMPLAINT
39. Defendant repeats, reiterates and realleges each and every response contained in
paragraphs “l” through “38” above, as if set forth at length herein
40. Denies having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph “40” of the Complaint and respectfully refers all
questions of law to this Honorable Court for its ultimate determination
41. Denies each and every allegation contained in paragraph “4] ” of the Complaint.
42. Denies each and every allegation contained in paragraph “42” of the Complaint.
AS AND FOR A FIRST AFFIRMATIVE DEFENSE
43. Plaintiff’s complaint, in whole or in part, fails to state a cause of action against the
answering defendant.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE
44. The Americans with Disabilities Act as pled herein by plaintiff is inapplicable
AS AND FOR A THIRD AFFIRMATIVE DEFENSE
45. The New York City Human Rights Law and/ or the NeW York State Human
Rights Law as pled herein by plaintiff are inapplicable
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
46. Plaintiff’ s complaint, in Whole or in part, is barred by the doctrines of waiver,
estoppel, ratification and/or laches.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
47. Plaintiff’ s complaint, in whole or in part, is barred by the applicable statute of

limitations.

Case 1:18-cv-08315-LAK-RWL Document 10 Filed 11/19/18 Page 6 of 8

AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

48. Plaintiff has not been denied the full and safe access to all of the benefits,

accommodations and services of the subject facility’s website.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

49. Plaintiff lacks standing to bring this action and has failed to properly allege

standing to any and all of the claims attempted to be alleged in the complaint,
AS AND FOR A EIGHTH AFFIRMATIVE DEFENSE

50. Plaintiff failed to provide any notice to defendant of any of the alleged violations

prior to commencing this action
AS AND FOR A NINTH AFFIRMATIVE DEFENSE
51. Injunctive relief, as pled herein by plaintiff, is inappropriate
AS AND FOR A TENTH AFFIRMATlVE DEFENSE

52. Defendant has not refused to take steps, nor refused to make reasonable

modifications, to its website.
AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

53. The plaintiffs complaint is barred, in whole or in part, by the failure to satisfy the

statutory and administrative prerequisites to the bringing of a legal action
AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

54. Upon information and belief, plaintiff is not disabled within the meaning of the

ADA. But assuming that plaintiff suffered from a qualifying disability, than plaintiff could not,

With reasonable accommodation enjoy the right or rights in question

Case 1:18-cv-08315-LAK-RWL Document 10 Filed 11/19/18 Page 7 of 8

AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE
55. Subject to proof during discovery, all or part of plaintiffs claims for damages are
barred or limited by the Doctrine of After-Acquired Evidence.
AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE
56. The instant lawsuit should be barred under the legal theory of champerty.
AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE
57. The instant lawsuit should be barred under the legal theory of barratry.
AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE
58. Defendant’s website complies with all Federal, State, and Local statutes, rules,
and/or ordinances
WHEREFORE, Defendant Ameritania 54th Associates, LLC demands judgment
dismissing the plaintiffs complaint in its entirety, with prejudice; awarding attorneys’ fees, costs
and disbursements; objecting to a trial by jury of all issues and matters including, but not limited
to, those issues and matters relating to equitable relief; together with such other and further relief
as this Court deems just, equitable and proper.
Dated: Garden City, NeW York

November 14, 2018
SCHNEIDER BUCHEL LLP

 
    

l
' _.‘
`_ "zz F’
Attorneysfor Dej errcfcr'
Ameritania 5 4’h Associates, LLC
666 Old Country Road, Suite 412
Garden City, New York 11530
(516) 393-5555
TO: Law Offices of Nolan Klein, P.A.
Attorneysfor Plaintiij
39 Broadway, Suite 2250
New York, NeW York 10006

Case 1:18-cv-08315-LAK-RWL Document 10 Filed 11/19/18 Page 8 of 8

CERTIFICATE OF SERVICE

l hereby certify that a copy of the foregoing Answer was mailed by first class mail,
postage prepaid, this D<h ay ofNovember, 2018, to all counsel of record as indicated on the
service list below: l az

 

Thomas A. Bizzaro, ,¢i'.,’l§sq. (TBl20l)

SERVICE LIST

Law Offices of Nolan Klein, P.A.
Attorneys for Plaintiff

39 Broadway, Suite 2250

New York, New York 10006

